Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim #1, 13-17, 19, 20, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai", and in view of Yamada et al., (U.S. Pat. No. 5,804,505), hereinafter referred to as "Yamada".

Komai shows, with respect to claim #1 and 24, method of forming a structure, the method comprising the steps of: providing a substrate (fig. #21, item 81w) having a feature (fig. #21a, item 141); depositing a layer (fig. #21, item 142) of material overlying the feature; etching a portion of the layer (fig. #21c) using a fluorine-containing gas (paragraph 0316).

Komai substantially shows the claimed invention as shown above.
Komia fails to show, with respect to claim #1 and 24, a method comprising treating a remaining portion of the layer to remove fluorine from the remaining portion.

Yamada teaches, with respect to claim #1 and 24, a method wherein after an etching process utilizing Fluorine component (SF6) (column #2, line 21-23) cleaning the surface of the layer to remove fluorine residue (column #3, line 5-7).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1 and 24, a method comprising treating a remaining 

Komia fails to show, with respect to claim #13 and 19, a method wherein a temperature of a substrate during the step of treating is between about 3000 C and about 5500 C, about 3500 C and about 5000 C, or about 4000 C and about 4500 C.


Yamada teaches, with respect to claim #13 and 19, a method wherein the heat treatment in the step of FIG. 2E is required to be carried out at a temperature between 1500 – 4500 (column #4, line 5-6).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13 and 19, a method wherein a temperature of a substrate during the step of treating is between about 3000 C and about 5500 C, about 3500 C and about 5000 C, or about 4000 C and about 4500 C, into the method of Komia, with the motivation that this preferably removes or reduces contact resistance, as taught by Yamada.

Komai shows, with respect to claim #14, method of forming a structure, the method comprising the steps of: providing a substrate (fig. #21, item 81w) having a feature (fig. #21, item 81w); depositing a layer (fig. #21, item 142) of material overlying the feature; etching a portion of the layer (fig. #21c) using a fluorine-containing gas (paragraph 0316).

claim #14, a method comprising treating a remaining portion of the layer to remove fluorine from the remaining portion.

Yamada teaches, with respect to claim #14, a method wherein after an etching process utilizing Fluorine component (SF6) (column #2, line 21-23) cleaning the surface of the layer to remove fluorine residue (column #3, line 5-7).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14, a method comprising treating a remaining portion of the layer to remove fluorine from the remaining portion, into the method of Komia, with the motivation this residue that may cause electrical malfunction, as taught by Yamada. Furthermore, the Examiner notes that neither Komia nor Yamada states explicitly that the process is repeated an ‘n’ number of times. However, the Examiner notes that Komia as modified by Yamada discloses the claimed invention except for repeating the process a ‘n’ number of times. It would have been an obvious matter of design choice to repeat the process a ‘n’ number of times, since applicant has not disclosed that repeating the process a ‘n’ number of times solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without repeating the process a ‘n’ number of times. It would have been an obvious matter of design choice to repeat the process repeat the process or make the process cyclic, since applicant has not disclosed that repeating the process or making it cyclic other than to require enough material to the designated area, solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without repeating the process or making it cyclic

Komia fails to show, with respect to claim #15, a method further comprising a step of depositing a layer of material after the number of n times.

Yamada teaches, with respect to claim #15, a method wherein after an etching process aluminum wiring layer (fig. #2f, item 27-2, 27-1) are deposited (column #3, line 57-63).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #15, a method further comprising a step of depositing a layer of material after the number of n times, into the method of Komia, with the motivation that this can reduce the contact resistance between the base and the deposited layer, as taught by Yamada. Furthermore, the Examiner notes that neither Komia nor Yamada states explicitly that the process is repeated an ‘n’ number of times. However, the Examiner notes that Komia as modified by Yamada discloses the claimed invention except for repeating the process a ‘n’ number of times. It would have been an obvious matter of design choice to repeat the process a ‘n’ number of times, since applicant has not disclosed that repeating the process a ‘n’ number of times solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without repeating the process a ‘n’ number of times. The Examiner makes note that Komia as modified by Yamada shows the desired area to be complete filled, as can be seen from the areas sited above, in the present rejection. It would have been an obvious matter of design choice to repeat the process repeat the process or make the process cyclic, since applicant has not disclosed that repeating the process or making it cyclic other than to require enough material to the designated area, solves any stated problem or is for any 

Komia fails to show, with respect to claim #16, a method, wherein the step of treating comprises a cyclic process, and wherein the cyclic process is repeated a number of times prior to proceeding to the step of depositing a layer of material.

Yamada teaches, with respect to claim #16, a method wherein after an etching process aluminum wiring layer (fig. #2f, item 27-2, 27-1) are deposited (column #3, line 57-63).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16, a method further comprising a step of depositing a layer of material after the number of n times, into the method of Komia, with the motivation that this can reduce the contact resistance between the base and the deposited layer, as taught by Yamada. Furthermore, the Examiner notes that neither Komia nor Yamada states explicitly that the process is repeated or cyclic. However, the Examiner notes that Komia as modified by Yamada discloses the claimed invention except for repeating the process repeating the process as needed. The Examiner makes note that Komia as modified by Yamada shows the desired area to be complete filled, as can be seen from the areas sited above, in the present rejection. It would have been an obvious matter of design choice to repeat the process repeat the process or make the process cyclic, since applicant has not disclosed that repeating the process or making it cyclic other than to require enough material to the designated area, solves any stated problem or is for 

Komai shows, with respect to claim #17, method of forming a structure, the method comprising the steps of: providing a substrate (fig. #21, item 81w) having a gap (fig. below, item SG) on the surface of the substrate (gap created by protective layer, fig. #21a, item 141); depositing a layer (fig. #21, item 142) of material overlying the gap (paragraph 0315); etching a portion of the layer (fig. #21c) in the surface of the substrate using a fluorine-containing gas (paragraph 0316).
[AltContent: textbox (Gap on substrate surface; SG)][AltContent: arrow]

    PNG
    media_image1.png
    204
    340
    media_image1.png
    Greyscale


Komia fails to show, with respect to claim #17, a method comprising the steps of: treating a remaining portion of the layer to remove fluorine from the remaining portion; and repeating the steps of depositing, etching, and treating until the gap is filled with the material.

Yamada teaches, with respect to claim #17, a method wherein after an etching process utilizing Fluorine component (SF6) (column #2, line 21-23) cleaning the surface of the layer to (column #3, line 5-7) wherein after an etching process aluminum wiring layer (fig. #2f, item 27-2, 27-1) are deposited (column #3, line 57-63).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, a method comprising treating a remaining portion of the layer to remove fluorine from the remaining portion, into the method of Komia, with the motivation this residue that may cause electrical malfunction, as taught by Yamada. Furthermore, the Examiner notes that neither Komia nor Yamada states explicitly that the process is repeated or cyclic. However, the Examiner notes that Komia as modified by Yamada discloses the claimed invention except for stating explicitly repeating the process. The Examiner makes note that Komia as modified by Yamada shows the desired area to be complete filled, as can be seen from the areas sited above, in the present rejection. It would have been an obvious matter of design choice to repeat the process or make the process cyclic, to fill the desired area, since applicant has not disclosed that repeating the process or making it cyclic other than to require enough material to the designated area, solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without repeating the process or making it cyclic.

Komia fails to show, with respect to claim #20, a method further comprising a step of depositing the material after a final step of treating a remaining portion of the layer.

Yamada teaches, with respect to claim #20, a method wherein after an etching process utilizing Fluorine component (SF6) (column #2, line 21-23) cleaning the surface of the layer to (column #3, line 5-7) and after an etching process aluminum wiring layers (fig. #2f, item 27-2, 27-1) are deposited (column #3, line 57-63).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a method further comprising a step of depositing the material after a final step of treating a remaining portion of the layer, into the method of Komia, with the motivation that cleaning is essential as to reduce residue that may cause electrical malfunction, as taught by Yamada.

Komai shows, with respect to claim #25, method wherein a protective film (fig. #21b, item 142) may be fluorocarbon polymer formed using gas plasma such as C4F8 or CHF3 (paragraph 0315).

//
Claim #2-6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai" as modified by Yamada et al., (U.S. Pat. No. 5,804,505), hereinafter referred to as "Yamada" and in further view of TOZAWA (U.S. Pub. No. 2012/0055401), hereinafter referred to as "Tozawa".

Komai as modified by Yamada substantially shows the claimed invention as shown above. 
claim #2, 3 and 18, wherein the step of treating comprises providing one or more gases selected from the group consisting of a nitrogen-containing gas, an oxygen-containing gas, and argon. 

Tozawa teaches, with respect to claim #2, 3 and 18, a method wherein a gas, such as NH3 gas which reacts with fluorine is supplied into the chamber in addition to N2 gas, so that residues containing fluorine and/or fluorine compound are removed (paragraph 0066).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, 3 and 18, wherein the step of treating comprises providing one or more gases selected from the group consisting of a nitrogen-containing gas, an oxygen-containing gas, and argon, into the method of Komai as modified by Yamada, with the motivation this allows residual to be removed, as taught by Tozawa.

Komai as modified by Yamada, fails to show, with respect to claim #4, wherein the nitrogen-containing gas comprises one or more of N2 (nitrogen), NH3 (ammonia), NO2 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), NO2 (nitrogen dioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(NO2)3 (trinitramide). 

Tozawa teaches, with respect to claim #4, a method wherein the nitrogen-containing gas comprises one or more of N2 (nitrogen) (paragraph 0066).

claim #4, wherein the nitrogen-containing gas comprises one or more of N2 (nitrogen), NH3 (ammonia), NO2 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), NO2 (nitrogen dioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(NO2)3 (trinitramide), into the method of Komai as modified by Yamada, with the motivation this allows residual to be removed, as taught by Tozawa.

Komai as modified by Yamada, fails to show, with respect to claim #5, wherein the step of treating comprises providing the oxygen- containing gas. 

Tozawa teaches, with respect to claim #5, a method wherein NH3 gas can easily react with H2O and produce ammonia water (paragraph 0066).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, wherein the step of treating comprises providing the oxygen- containing gas, into the method of Komai as modified by Yamada, with the motivation this allows residual to be removed, as taught by Tozawa.

Komai as modified by Yamada, fails to show, with respect to claim #6, wherein the oxygen-containing gas comprises one or more of oxygen, ozone, and oxygen radicals. 

claim #6, a method wherein the oxygen-containing gas comprises one or more of oxygen (H2O) (paragraph 0066).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, wherein the oxygen-containing gas comprises one or more of oxygen, ozone, and oxygen radicals, into the method of Komai as modified by Yamada, with the motivation this allows residual to be removed, as taught by Tozawa.

Komai as modified by Yamada, fails to show, with respect to claim #8, wherein the fluorine-containing gas is selected from one or more of NF3, CIF3, F2, CF4, CHF3, C2F6, CF2CI2 and CF3CI. 

Tozawa teaches, with respect to claim #8, a method wherein a gas containing fluorine, NF3 gas may be used (paragraph 0092, 0093).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, wherein the fluorine-containing gas is selected from one or more of NF3, CIF3, F2, CF4, CHF3, C2F6, CF2CI2 and CF3CI, into the method of Komai as modified by Yamada, with the motivation this allows transforming a natural oxide films into a reaction product, as taught by Tozawa.


///
#7 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai" as modified by Yamada et al., (U.S. Pat. No. 5,804,505), hereinafter referred to as "Yamada" and TOZAWA (U.S. Pub. No. 2012/0055401), hereinafter referred to as "Tozawa", and in further view of Van Bonn (U.S. Pub. No. 2011/0305856), hereinafter referred to as "Van".

Komai as modified by Yamada and Tozawa, substantially shows the claimed invention as shown above. 
Komai as modified by Yamada and Tozawa, fails to show, with respect to claim #7, wherein the step of treating comprises providing argon.

Van teaches, with respect to claim #7, a method wherein fluorine, the treatment gas substantially contains an inert gas, such as nitrogen, argon (paragraph 0033).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, wherein the step of treating comprises providing argon, into the method of Komai as modified by Yamada and Tozawa, with the motivation this treatment gas for improving the colourability, as taught by Van.


////
#9-12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai" as modified by Yamada et al., (U.S. Pat. No. 5,804,505), hereinafter referred to as "Yamada" and in further view of Chen et al., (U.S. Pat. No. 6,692,903), hereinafter referred to as "Chen".

Komai as modified by Yamada substantially shows the claimed invention as shown above. 
Komai as modified by Yamada and, fails to show, with respect to claim #9 and 10, wherein the step of etching a portion of the layer using a fluorine-containing gas comprises forming activated species from the fluorine-containing gas.

Chen teaches, with respect to claim #9 and 10, a method wherein an oxygen activating gas or is used wherein the oxygen activating gas increases the concentration of oxygen radicals in the stripping gas (column #7, line 55-65).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9 and 10, wherein the step of etching a portion of the layer using a fluorine-containing gas comprises forming activated species from the fluorine-containing gas, into the method of Komai as modified by Yamada and, with the motivation this increases the concentration of oxygen radicals in the stripping gas, as taught by Chen.

Komai as modified by Yamada and, fails to show, with respect to claim #11 and 22, wherein the activated species are formed using a direct plasma.

Chen teaches, with respect to claim #11 and 22, a method wherein a plasma ion flux uniformity directly over the substrate (fig. #3, item 30) center (column #5, line 46-52).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11 and 22, wherein the activated species are formed using a direct plasma, into the method of Komai as modified by Yamada and, with the motivation this increases the concentration of oxygen radicals in the stripping gas, as taught by Chen.

Komai as modified by Yamada and, fails to show, with respect to claim #12 and 23, wherein the activated species are formed using a remote plasma.

Chen teaches, with respect to claim #12 and 23, a method wherein the center of the remote plasma zone is maintained at a distance of at least about 50 cm from the center of the process zone (column #7, line 51-54).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12 and 23, wherein the activated species are formed using a remote plasma, into the method of Komai as modified by Yamada and, with the motivation this increases the concentration of oxygen radicals in the stripping gas, as taught by Chen.

/////
Claim #21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai" as modified by Yamada et al., (U.S. Pat. No. 5,804,505), hereinafter referred to as "Yamada" and in further view of Shao et al., (U.S. Pub. No. 2014/0127422), hereinafter referred to as "Shao".

Komai as modified by Yamada substantially shows the claimed invention as shown above. 
Komai as modified by Yamada, fails to show, with respect to claim #21, wherein the step of depositing a layer of material comprises PEALD. 

Shao teaches, with respect to claim #21, a method wherein layers may be created 
by exposing a layer on a substrate to an oxygen-containing plasma (oxidation) via PEALD processes (paragraph 0073, 0083).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #21, wherein the step of depositing a layer of material comprises PEALD, into the method of Komai as modified by Yamada, with the motivation this has lower deposition temperatures and therefore the surrounding materials are less likely to subjected to damaging conditions, as taught by Shao.

///////
#26 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai" as modified by Yamada et al., (U.S. Pat. No. 5,804,505), hereinafter referred to as "Yamada" and in further view of Gardner et al., (U.S. Pat. No. 6,093,611), hereinafter referred to as "Gardner".

Komai as modified by Yamada substantially shows the claimed invention as shown above. 
Komai as modified by Yamada, fails to show, with respect to with respect to claim #26, wherein the insulating material comprises an oxide.

Gardner teaches, with respect to claim #26, wherein a liner oxide (fig. #4, item 140) is formed on the sidewalls (fig. #4, item 134) and trench floor (fig. #4, item 136) of isolation trench (fig. #4, item 132) (column #6, line 31-45).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #26, wherein the insulating material comprises an oxide, into the method of Komai as modified by Yamada, with the motivation that insulating oxides bare superior mechanical, thermal, chemical and other outstanding high temperature properties and has lower deposition temperatures and therefore the surrounding materials are less likely to subjected to damaging conditions, as taught by Gardner.



///////
Claim #27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al., (U.S. Pub. No, 2020/0012081), hereinafter referred to as "Komai" as modified by Yamada et al., (U.S. Pat. No. 5,804,505), hereinafter referred to as "Yamada" and in further view of Ohira et al., (U.S. Pat. No. 5,976,973), hereinafter referred to as " Ohira ".

Komai as modified by Yamada substantially shows the claimed invention as shown above. 
Komai as modified by Yamada, fails to show, with respect to with respect to claim #27 and 28, wherein a fluorine content in the material is less than 0.25 at%.

Ohira teaches, with respect to claim #27 and 28, wherein a fluorine content in the material (fig. #1e, item 131) is between 0.001 at% to 25% (column #5, line 4-10).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #27 and 28, wherein a fluorine content in the material is less than 0.25 at%, into the method of Komai as modified by Yamada, with the motivation this allows a slow reaction to occur, which is better predictable and controlled, as taught by Ohira.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (email address; Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 2816
08/28/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816